Each year, as a community of nations, we gather together to reaffirm the possibilities and potential arising from our resolve that finding solutions to the many challenges facing our planet can best be achieved through our collective action and shared dialogue and by striving for peace and a decent life for all peoples.
On behalf of the Government and the people of the Republic of Trinidad and Tobago, I am honoured and delighted to address the Assembly today. I extend heartfelt congratulations to Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. We are confident that he will discharge his mandate with efficiency and impartiality for the benefit of all nations. He has the support of our delegation.
I also seize this opportunity to convey thanks and best wishes to His Excellency Mr. Peter Thomson, former President of the General Assembly, for his hard work, commitment and leadership during the seventy- first session.
Once again, I extend congratulations to His Excellency Mr. António Guterres on his assumption of the position of Secretary-General. We wish to encourage and commend his direction and guidance in steering us forward.
From shifting weather patterns to global warming to sea-level rise, the impacts of climate change are global in scope and unprecedented in scale. In our region, we have witnessed the catastrophic effects of Hurricanes Irma, Jose and Maria, which have undoubtedly changed forever lives in several of our Caribbean countries, leaving some islands almost uninhabitable and resulting in many untimely deaths. The recent earthquake in Mexico and hurricanes in the United States ought to be counted within the realm of the recent global disasters.
Trinidad and Tobago, which is in the southernmost part of the Caribbean, was spared from the ravages of these hurricanes. It is with empathy that I extend, on behalf of the Government and the people of Trinidad and Tobago, heartfelt condolences to our Caribbean family. We are forever mindful that, given our spirit of resilience, we will rebuild that which was lost. Trinidad and Tobago stands in solidarity with the affected countries and will continue to assist with relief efforts. However, rebuilding will require resources, as well as the cooperation and collaboration of the international community, because we simply cannot do it alone.
The Government of Trinidad and Tobago joins with other Caribbean Community Governments in expressing our gratitude for the tremendous generosity and support provided in face of the region’s most urgent need. Our thanks and appreciation also go out to the Caribbean Disaster Emergency Management Agency (CDEMA), the region’s first responder. However, CDEMA will need additional resources and funding to enable it to do even more to facilitate its immediate responses to natural disaster.
In the face of the recent natural catastrophes, how can one deny the scientific findings that climate change is real and that it is here and indeed upon us? The events of the past months in the Caribbean remind us all once more that small island developing States (SIDS) remain at the forefront of the impact of climate change. We cannot by any means continue with the same approach, as nature’s fury holds no prejudice. Yet, in the light of their categorization as high-income countries under the outdated formula of gross domestic product per capita, Caribbean countries will not qualify for aid and development assistance in their time of need.
I join my Caribbean colleagues in calling for a multidimensional approach that takes into consideration real national needs and priorities and takes these extraordinary circumstances into account in order to provide access to development assistance, aid and debt relief as the Caribbean region collectively embarks together on the arduous task of recovery, rehabilitation and reconstruction.
In order to achieve human and global sustainable development, we must treat unmitigated climate change and global temperature rise as a priority issue. Trinidad and Tobago is doing its part and remains committed to achieving the overarching objectives of the United Nations Framework Convention on Climate Change and the Paris Agreement on Climate Change. Through our nationally determined contribution, Trinidad and Tobago has indicated its intention to reduce by December 2030 greenhouse-gas emissions in its public- transportation sector by 30 per cent, in comparison with 2013 levels.
Trinidad and Tobago has therefore framed its national development plan for the period 2016-2030, entitled Vision 2030, with a thematic focus of “Many hearts, many voices, one vision”, in keeping with the 2030 Agenda for Sustainable Development. In this context, we have mapped our national development goals in accordance with global priorities and the Sustainable Development Goals (SDGs). Trinidad and Tobago and the United Nations signed the Multi-country Sustainable Development Framework in April. We acknowledge and thank the United Nations Development Programme for its assistance with these activities.
We are also pleased that the recently completed quadrennial comprehensive policy review has initiated a recalibration of the United Nations development system. This would better support developing countries, including SIDS, in the implementation of the programmes of action, including the SIDS Accelerated Modalities of Action (SAMOA) Pathway and the 2030 Agenda. In alignment with the quadrennial comprehensive policy review and the Secretary- General’s reform proposals, Trinidad and Tobago remains committed to ensuring that the United Nations development system adopts a more flexible and tailored approach to sustainable development assistance to assist countries in implementing the SDGs in a focused, coordinated, coherent and cost-effective manner.
Oceans cover three quarters of the Earth’s surface and contain more than 95 per cent of the Earth’s water. It is therefore indisputable that promoting the conservation and sustainable use of oceans, seas and marine resources is of critical importance to sustainable development and the survival of all humankind. Trinidad and Tobago welcomes the progress achieved at the recently concluded Oceans Conference in June and the adoption of the historic call for action, as well as the commitments and actions to be taken by Member States to safeguard the health of the oceans through the implementation of SDG 14.
As a small island developing State, Trinidad and Tobago is highly vulnerable to the unprecedented rate of loss of marine biodiversity and the impacts of unsustainable practices on the marine environment. Consequently, we welcome the adoption of the recommendations of the Preparatory Committee established pursuant to resolution 69/292, on the development of a legally binding instrument under the United Nations Convention on the Law of the sea on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction. Notably, this agreement will seek to address existing regulatory and legal gaps and ensure that the resources of our oceans are properly conserved and managed for the benefit of present and future generations
After two years of having the Preparatory Committee and about 10 years of negotiations, we believe that the time is long overdue for us to translate words into action. Trinidad and Tobago therefore looks forward to the convening of an intergovernmental conference in 2018 to consider the recommendations of the Preparatory Committee on the elements and to elaborate the text of an international legally binding instrument under the Convention.
The Constitution of Trinidad and Tobago protects the human rights and fundamental freedoms of all citizens and residents without discrimination based on race, origin, colour, religion or sex. Our Government accords high priority to achieving gender equality and the empowerment and advancement of women, who are pivotal to the achievement of the SDGs. In the words of the Secretary-General, “Women’s rights are indeed human rights”. One cannot overstate the importance of protecting the rights of women and ensuring their full participation on an equal basis with men.
In placing women at the forefront of our development, it should be noted that a Trinidad and Tobago national is one of two women who sit on the Commission on the Limits of the Continental Shelf, which comprises 20 members. With regard to the advancement of girls, the Parliament of Trinidad and Tobago recently passed the Miscellaneous Provisions (Marriage) Bill. This bill provides for outlawing child marriage in Trinidad and Tobago by raising the legal age of marriage to 18 years.
We are currently witnessing unprecedented levels of displacement in the world. According to the United Nations High Commission for Refugees, approximately 65.5 million people have been forced to flee their homes. This amounts to nearly 22.5 million refugees. The Government of Trinidad and Tobago considers it important to develop ways to effectively manage migration and to take the necessary steps to enable the process of mainstreaming migration into development planning. We have therefore sought to make the necessary policy changes and to participate in projects and training in order to develop the necessary tools to mainstream migration into development planning.
Trinidad and Tobago was among the 122 States that voted in favour of the Treaty on the Prohibition of Nuclear Weapons, which was adopted on 7 July. The Treaty is particularly significant as it is the first multilateral legally binding instrument for nuclear disarmament to have been negotiated in 20 years. We look forward to the convening of the high-level conference on nuclear disarmament by 2018. As a small island developing State, Trinidad and Tobago actively participated in the negotiations to prohibit nuclear weapons, as it is acutely aware of the destructive force of these weapons of mass destruction to, inter alia, human life, the environment, food security, infrastructure and economic growth.
In view of the continued prevalence and negative effects of illegal small arms and light weapons, including the issue of curbing such weapons and its ammunition, Trinidad and Tobago has played leading roles in a number of United Nations initiatives, such as the Arms Trade Treaty. The proliferation of small arms and light weapons has contributed significantly to violence and instability in our region. The Arms Trade Treaty remains a key priority for Trinidad and Tobago as it seeks to regulate the illegal transfer of small arms and light weapons and ammunition.
I wish to reiterate to the Assembly the Government of Trinidad and Tobago’s unequivocal commitment and unceasing call for an end to the economic, commercial and financial embargo against Cuba. We remain optimistic that there will be a diplomatic solution to finding an end to this long-standing issue and that in good faith the economic, commercial and financial embargo imposed against Cuba, which significantly challenges its achievement of sustainable development, will be lifted soon.
We remain fully committed to the purposes and principles of the Charter of the United Nations, and in particular to the principles of the sovereign equality of States, non-intervention and non-interference in their internal affairs and freedom of trade and navigation. To this end, Trinidad and Tobago consistently supports subregional, regional and international efforts to promote constructive dialogue to bring about the cessation, sooner rather than later, of the economic, commercial and financial embargo against Cuba.
Adherence to the rule of law is important to the achievement of Sustainable Development Goal 16, which seeks to promote the rule of law at the national and international levels and to ensure equal access to justice for all, as it is one of the pillars for promoting sustainable development.
Trinidad and Tobago, as a democratic society, adheres to the rule of law and the protection of all human rights and fundamental freedoms. As such, we uphold the importance of the International Criminal Court (ICC) to promoting the rule of law, encouraging respect for human rights and achieving sustainable peace and development, in accordance with international law and the principles of the Charter of the United Nations. As a country which has been credited as one of the forefathers of the ICC through the pioneering work of the late Arthur N. R. Robinson, former Prime Minister and President of Trinidad and Tobago, we remain resolute in our commitment to supporting the mandate of the ICC and its primary objective to help put an end to impunity for the perpetrators of the most serious crimes of concern to the international community, as well as to prevent such heinous crimes.
In conclusion, Trinidad and Tobago is particularly pleased with the President’s choice of theme for the seventy-second session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. We believe that these concerns and issues are timely and necessary, especially as we are faced with increasing humanitarian challenges, threats to international peace and security, as well as the environment. In harmony with the global vision for multilateralism, we are committed to working together collectively to find enduring and sustainable solutions to global disparities, poverty, rising inequality, protracted conflicts and other challenges facing the world today. We must all do our part in this noble endeavour for the good of humankind.